Conviction is for robbery; punishment fixed at confinement in the penitentiary for five years.
The motion to dismiss the appeal is overruled. Neither motion for new trial, statement of facts, nor bills of exception is necessary to give jurisdiction of the appeal. Sessions v. State, 81 Tex.Crim. Rep., and authorities therein cited.
We discern no defects in the indictment. In the absence of the statement of facts we assume that the judgment is based upon sufficient evidence, and in the absence of bills of exception, that the court correctly ruled upon questions of practice.
The judgment is affirmed.
Affirmed.